         Case 5:20-cv-01190-JD Document 12 Filed 11/25/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

Date: November 25, 2020

VENOM 64, INC. d/b/a WESTERN NIGHTS;     )
GLENN’S ROADHOUSE, LLC d/b/a ROADHOUSE )
BAR & GRILL; SIX SHOOTER SALOON, LLC     )
d/b/a SIX SHOOTER SALOON; BRENT BARNETT; )
KARI REHL; and LACY GILWORTH,            )
                                         )
                 Plaintiffs,             )
                                         )
v.                                       )                   Case No. CIV-20-01190-JD
                                         )
CITY OF OKLAHOMA CITY; DAVID HOLT; and )
WADE GOURLEY,                            )
                                         )
                 Defendants.             )



ENTER ORDER:

       Before the Court is Plaintiffs’ Motion to Amend (“Motion”). [Doc. No. 10]. Under
Federal Rule of Civil Procedure 15(a)(1)(A), Plaintiffs have filed an Amended Complaint
for Injunctive and Declaratory Relief [Doc. No. 4] to include Augustin Ramon as a
Plaintiff in this case. The Motion is therefore STRICKEN AS MOOT. The Court will
update the case docket and future captions to include Augustin Ramon as a plaintiff in
this case. The parties are DIRECTED to update case captions in future filings to reflect
the additional plaintiff.

      ENTERED AT THE DIRECTION OF THE HONORABLE JODI W. DISHMAN.

                                        CARMELITA REEDER SHINN, CLERK


                                        By:    /s/Nyssa Vasquez
                                                  Deputy Clerk
